Name: Commission Regulation (EEC) No 992/86 of 4 April 1986 suspending advance fixing of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 86 Official Journal of the European Communities No L 90/39 COMMISSION REGULATION (EEC) No 992/86 of 4 April 1986 suspending advance fixing of the monetary compensatory amounts give rise to speculative operations ; whereas the advance fixing of monetary compensatory amounts should there ­ fore be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (2), as last amended by Regulation (EEC) No 3826/85 (3), and in particular Article 11 (2) thereof, Whereas, in view of the monetary situation and the uncertainty reigning on the exchange markets, there is a danger that the continuation of the present system could HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts shall be suspended from 5 April 1986. Article 2 This Regulation shall enter into force on 5 April 1986 . It shall apply until 9 April 1986 . This Regulation shall be binding iri its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1986. For the Commission Lorenzo NATALI Vice-President (') OJ No L 164, 24. 6 . 1985, p . 6. 0 OJ No L 310, 21 . 11 . 1985, p . 22 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 .